Citation Nr: 1002184	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  09-10 248	)	DATE
	)
	)


THE ISSUE

Whether an April 21, 2005, decision of the Board of Veterans' 
Appeals (Board) that dismissed the appeal to the October 3, 
2001, rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) on the basis that the Veteran did 
not file a timely Substantive Appeal, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving party represented by:  Francis M. Jackson, Esquire


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 29, 1972, to 
August 28, 1972. 

This case comes before the Board as an original action on the 
Veteran's motion alleging CUE in an April 21, 2005, Board 
decision that dismissed the appeal to the October 3, 2001, RO 
rating decision on the basis that the Veteran did not file a 
timely Substantive Appeal.  


FINDINGS OF FACT

1.  In an April 21, 2005, decision, the Board dismissed the 
Veteran's appeal to the October 3, 2001, RO rating decision 
on the basis that the Veteran did not file a timely 
Substantive Appeal.

2.  The October 3, 2001, RO rating decision declined to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for a psychiatric disability on the 
basis that no new and material evidence had been received.

3.  The Veteran's previously denied claim of entitlement to a 
psychiatric disability was denied by a November 8, 1999, RO 
rating decision on the basis that his in-service symptoms 
were related to drug withdrawal and not depression. 

4.  There was no error in the Board's April 21, 2005, 
decision that compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.


CONCLUSION OF LAW

The April 21, 2005, Board decision dismissing the Veteran's 
appeal to the October 3, 2001, RO rating decision on the 
basis that the Veteran did not file a timely Substantive 
Appeal, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Hines v. Principi, 18 Vet. App. 
227, 235 (2004).  

The Veteran alleges CUE in the Board's April 21, 2005, 
decision, on the basis that the evidence shows that he 
perfected his appeal, by filing a timely Substantive Appeal, 
to the October 3, 2001, RO rating decision that declined to 
reopen his claim of entitlement to service connection for a 
psychiatric disability.  

Specifically, he argues that the Board failed to acknowledge 
that the RO's rating decision was issued on October 3, 2001, 
not October 11, 2001, and that the Veteran's October 9, 2001, 
statement was not a timely-filed Notice of Disagreement 
(NOD).  He also asserts that the Board erroneously upheld the 
RO's redesignation of the Veteran's May 2, 2002, Substantive 
Appeal as an NOD instead of a request for a formal appeal.  
Finally, the Veteran maintains that the Board erroneously 
concluded that because the Veteran's May 2, 2002, Appeal was 
submitted prior to the issuance of a Statement of the Case 
(SOC); it was a properly designated NOD.    

Under 38 U.S.C.A. § 7111, a prior Board decision may be 
reversed or revised on the grounds of CUE.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b) (2008).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1) 
(2008).  CUE is a very specific and rare kind of error.  It 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2008); see also Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  A 
valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996) (in the context of an 
application to reopen, the requirement that the result would 
have been manifestly different but for the error meant that a 
finding of service connection would have to have been 
required).  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
CUE.  38 C.F.R. § 20.1403(c) (2008); see also Bustos v. West, 
179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in 
order to prove the existence of CUE, a claimant must show 
that an error occurred that was outcome-determinative, that 
is, an error that would manifestly have changed the outcome 
of the prior decision). 

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (2008).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (2008).  

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran allege CUE with the requisite 
specificity.  See 38 C.F.R. § 20.1404(b) (2008).  In reaching 
this conclusion, the Board notes that VA has an obligation to 
liberally construe the pleadings of a claimant to discern all 
issues raised in the record.  See Robinson v. Shinseki, 557 
F.3d 1355 (Fed. Cir. 2009).  However, the Veteran is 
prosecuting this claim by counsel, and such obligation does 
not extend to filings by counsel in CUE proceedings.  See 
Andrews v. West, 421 F.3d 1278, 1283-84 (Fed. Cir. 2005).

Based upon these arguments, the Board finds that the motion 
adequately sets forth an alleged specific error of fact or 
law in accordance with 38 C.F.R. § 20.1404(b).  Accordingly, 
the Board will proceed with an analysis of the Veteran's 
motion.

First, the Board notes that a review of the April 21, 2005, 
Board decision indicates that the Board acknowledged, despite 
the Veteran's assertion to the contrary, that the RO's rating 
decision was dated on October 3, 2001, and the Veteran was 
notified of the same by letter on October 11, 2001.  

Next, the Board notes that the Veteran submitted a Statement 
in Support of Claim received by the RO on October 9, 2001.  
It is this October 9, 2001, statement that he asserts should 
have been accepted as his NOD to the October 3, 2001, rating 
decision mailed to him on October 11, 2001.  The Veteran 
maintains that he was able to submit his NOD prior to the 
date he was mailed the rating decision, which he was advised 
by telephone that his psychiatric disability claim was 
denied.  Even resolving all doubt in favor of the Veteran in 
this instance, as to the issue of the NOD, the Board finds 
that his October 9, 2001, Statement in Support of Claim is a 
timely-filed NOD to the October 3, 2001, rating decision that 
declined to reopen his previously denied claim of entitlement 
to service connection for a psychiatric disability, as such 
was received within one year of the date the rating decision 
was mailed to the Veteran.  See 38 C.F.R. § 20.302.

Further, the Board notes that of record is a VA Form 9 
Substantive Appeal dated by the Veteran on April 29, 2002, 
and received by the RO on May 2, 2002.  Upon this document, 
the Veteran wrote that he disagreed with the attached October 
3, 2001, rating decision.  The RO accepted this document as 
the Veteran's NOD to the October 3, 2001, rating decision 
that declined to reopen his previously denied claim of 
entitlement to service connection for a psychiatric 
disability.  It is this May 2, 2002, document that the 
Veteran asserts should have been accepted as a Substantive 
Appeal sufficient to perfect his appeal to the October 3, 
2001, rating decision.  

Whether a Substantive Appeal is received prior or subsequent 
to a SOC, such Substantive Appeal should be received within 
sixty days of the date the SOC was mailed to the claimant or 
within the remainder, if any, of the one-year period from the 
mail date of the rating decision.  The Substantive Appeal 
should set out specific arguments in relation to errors of 
fact or law made by the Agency of Original Jurisdiction (AOJ) 
in reaching the determination being appealed.  Although the 
Veteran's May 2, 2002, Substantive Appeal was received within 
the one-year period from the mail date of the October 3, 
2001, rating decision, such Substantive Appeal did not set 
out specific arguments in relation to errors of fact or law 
made by the AOJ in reaching the determination being appealed.  
Thus, while the Veteran's May 2, 2002, Substantive Appeal may 
have been considered timely; the same did not perfect his 
appeal of the October 3, 2001, rating decision.  

However, as discussed above, to warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal that, had it not 
been made, would have manifestly changed the outcome when it 
was made.  38 C.F.R. § 20.1403(c) (2008); see Crippen v. 
Brown, 9 Vet. App. 412 (1996); see also Bustos v. West, 179 
F.3d 1378, 1380-81 (Fed. Cir.). 

Assuming, arguendo, that the Veteran's May 2, 2002, 
Substantive Appeal did in fact perfect his appeal as to the 
October 3, 2001, rating decision, in order to warrant 
revision of the Board's April 21, 2005, decision on the 
grounds of CUE, the Board would have to find that acceptance 
of a sufficient Substantive Appeal would have manifestly 
changed the outcome of the determination being appealed.

The Board notes that the October 3, 2001, rating decision 
declined to reopen the Veteran's previously denied claim of 
entitlement to service connection for a psychiatric 
disability on the basis that new and material evidence had 
not been received.  At the time of the October 3, 2001, 
rating decision the RO reported that the Veteran's claim had 
previously been denied on the basis that his in-service 
symptoms were related to drug withdrawal and not depression.  
To date, the Veteran has not submitted probative evidence 
showing that he has psychiatric disability due to service.  
Thus, there is no evidence that had the Veteran's May 2, 
2002, Substantive Appeal perfected his appeal to the October 
3, 2001, rating decision, his previously denied psychiatric 
disability would have been reopened and such benefit would 
have been awarded.  As it is not undebatable that a different 
result would have ensued, i.e., that the Veteran's claim 
would have been reopened and granted, the error complained of 
in the Board's April 21, 2005, decision cannot be CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 422 (1996) (in the context 
of an application to reopen, the requirement that the result 
would have been manifestly different but for the error meant 
that a finding of service connection would have to have been 
required).  

In light of the foregoing, the Board finds that the Veteran 
has not shown that the correct facts, as they were known at 
the time, were not before the Board on April 21, 2005, and 
has not shown that, but for incorrect application of 
statutory or regulatory provisions, the outcome of the claim 
would have been manifestly different.  Thus, the Board 
concludes that there was no CUE in the April 21, 2005, Board 
decision dismissing the Veteran's appeal to the October 3, 
2001, RO rating decision on the basis that the Veteran did 
not file a timely Substantive Appeal.


ORDER

The Veteran's motion to revise or reverse the April 21, 2005, 
Board decision that dismissed the Veteran's appeal to the 
October 3, 2001, RO rating decision on the basis that the 
Veteran did not file a timely Substantive Appeal, is denied.



                       
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



